                          United States District Court
                                    for the
                          Southern District of Florida

General Property Construction Co.,     )
Plaintiff,                             )
                                       )
v.                                     ) Civil Action No. 18-23688-Civ-Scola
                                       )
Empire Office, Inc., Defendant.        )
                                Omnibus Order
   This action involves a contract dispute on a construction project between a
subcontractor General Property Construction Co. (“General Property”) and a sub-
subcontractor Empire Office, Inc. (“Empire”). Now before the Court is Empire’s
motion for summary judgment (ECF. No. 48) and General Property’s amended
motion to strike Empire’s filings in support of its motion for summary judgment
(ECF No. 52). After careful review of the relevant record in this case, the Court
denies both motions.
   The Court notes that since Empire filed its motion for summary judgment,
General Property withdrew its claims for one-month lost wages and lost profits
totaling $1,732,784.07. (ECF No. 57.) Empire’s argument that General Property
cannot recover lost profits is denied as moot, and General Property can no longer
pursue those claims.
     1. Background

    This case concerns a contract dispute on a construction project called the
Miami World Center Paramount, a luxury 57-story condominium complex. The
general contractor and Empire, the subcontractor, agreed that Empire would
perform a portion of the work. (ECF No. 42-10.)
    General Property and Empire were in the process of negotiating a written sub-
subcontract that was never signed. (ECF Nos. 54 at ¶11; 42-7 at 84.) The sub-
subcontract stated that General Property was to furnish construction labor and
materials relating to the installation of the bathrooms for the Paramount project.
(ECF No. 42-2.) No evidence in the record suggests that a final version of the
sub-subcontract was ever signed. (ECF No. 42-7 at 86.) The parties agree, and
the record supports, that the parties had some sort of oral agreement. (ECF Nos.
48 at ¶14; 55 at ¶14.) Empire contends that General Property agreed to adhere
to its proposal, the agreed schedule of values, and the scope of work in exchange
for payment. (ECF Nos. 48 at ¶14; 43-1 at ¶ 6.) General Property contends that
the parties verbally agreed to the contents of the sub-subcontract even though
it was never formally signed. (ECF Nos. 55 at ¶ 14; 42-7 at 101.)
        On October 2, 2017 General Property began working on the project. The
general contractor considered at least some of General Property’s work to be
“unacceptable.” (ECF No. 42-6 at 12.) For example, the general contractor
complained that the floor tiles “are not level and inconsistent” and that the wall
tiles were not aligned properly. (ECF No. 42-6 at 12.) As a result, corrective work
was needed. The shower wall and bathroom floor tiles needed to be re-installed
with a full mud set because they were initially installed with “spot setting.” (ECF
No. 42-6 at 16.)
        General Property submitted ten invoices to Empire between October 2,
2017 and March 21, 2018 for a total invoiced amount of $848,983.91. (ECF No.
43-13 at No. 2.) Empire paid General Property $673,776.92, and General
Property executed releases for these payments through February 26, 2018. All
that remain are two invoices: one from March 1, 2018 and another from March
21, 2018 totaling $186,061.75. (ECF No. 42-13 at No. 10.)
        On March 23, 2018, Empire fired General Property from the project via
email. (ECF No. 42-6 at 31.) No reason for the termination was given in the email.
Id. As a result, General Property filed suit claiming that Empire breached their
contract by wrongfully terminating it from the project. General Property
completed 19.26% of the project before termination. (ECF No. 12-7 at 171.)
General Property claims $186,061.45, the total of the two outstanding invoices,
and $17,367.75 in unpaid retainage. (ECF No. 42-13 at No. 10.)1 Empire
counterclaimed against General Property for breach of contract and negligence.
        Empire’s motion for summary judgment sets forth four arguments: (1)
General Property did not substantially complete the sub-subcontract before it
was removed from the project and thus cannot recover damages; (2) Empire
complied with the contract by properly giving General Property notice of its
breaches before termination; (3) consequential damages are not recoverable
because General Property has no evidence of actual costs; and (4) General
Property’s claim to future payroll is baseless. (ECF No. 48.) Arguments three and
four are moot because General Property withdrew its claim for lost profits and
lost wages. (ECF No. 57.)
    In its response, General Property argues that (1) Empire’s documents filed in
support of its motion for summary judgment should be stricken; (2) Empire’s
failure to raise waiver of consequential damages as an affirmative defense means

1 General Property withdrew its claims for lost profits totaling $1,732,784.07
and for lost wages totaling $69,029.26 in its notice of withdrawal of certain
claims on June 26, 2019. (ECF No. 57).
that it cannot be argued now; (3) there was an oral contract; (4) General Property
is entitled to lost profits because they need not be proven with absolute
exactness. (ECF No. 56.) General Property additionally filed an amended motion
to strike re-stating argument one. (ECF No. 52.) As described above, arguments
two and four are moot because General Property withdrew those damages claims.
(ECF. No. 57.)
   2. Legal Standard

    Under Federal Rule of Civil Procedure 56, “summary judgment is appropriate
where there ‘is no genuine issue as to any material fact’ and the moving party is
‘entitled to a judgment as a matter of law.’” Alabama v. North Carolina, 130 S.
Ct. 2295, 2308 (2010) (quoting Fed. R. Civ. P. 56(a)). “An issue of fact is ‘material’
if, under the applicable substantive law, it might affect the outcome of the case.”
Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259–60 (11th Cir.2004). “An
issue of fact is ‘genuine’ if the record taken as a whole could lead a rational trier
of fact to find for the nonmoving party.” Id. at 1260. All the evidence and factual
inferences reasonably drawn from the evidence must be viewed in the light most
favorable to the nonmoving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157
(1970); Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1280 (11th Cir. 2004).
    Once a party properly makes a summary judgment motion by demonstrating
the absence of a genuine issue of material fact, whether or not accompanied by
affidavits, the nonmoving party must go beyond the pleadings through the use
of affidavits, depositions, answers to interrogatories and admissions on file, and
designate specific facts showing that there is a genuine issue for trial. Celotex,
477 U.S. at 323–24. The nonmovant’s evidence must be significantly probative
to support the claims. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).
The Court will not weigh the evidence or make findings of fact. Anderson, 477
U.S. at 249; Morrison v. Amway Corp., 323 F.3d 920, 924 (11th Cir. 2003).
Rather, the Court’s role is limited to deciding whether there is sufficient evidence
upon which a reasonable juror could find for the nonmoving party. Id.
   3. Argument

      A. General Property’s Motion to Strike

    Before addressing Empire’s summary judgment arguments, the Court must
first resolve General Property’s motion to strike, which seeks to remove several
documents from the record. General Property moves the Court to strike
Magistrate Judge Torres’s discovery order (ECF No. 39), Empire’s expert
disclosures (ECF Nos. 44, 44-1), Empire’s filing of source material (ECF No. 47-
1), and the exhibits to Martin Hill’s affidavit (ECF Nos. 42-2, 42-3, 42-4, 42-5,
42-6.) Magistrate Judge Torres’s discovery order (ECF No. 39) and Empire’s
expert disclosures (ECF Nos. 44, 44-1) offer no support for Empire’s material
assertions in its summary judgment motion, and thus the Court will not consider
them for summary judgment purposes. But the Court will not strike them from
the record.
   More critically, General Property argues that several of Empire’s filings were
not properly attached to or authenticated by an affidavit and must be stricken.
The Court declines to strike these documents because they can be submitted in
admissible form at trial. On a motion for summary judgment, a party should
support its assertions by “citing to particular parts of materials in the record,
including depositions, documents, electronically stored information, affidavits or
declarations, stipulations, admissions, interrogatory answers, or other
materials.” Fed. R. Civ. P. 56(c)(1)(A). Otherwise admissible evidence can “be
submitted in inadmissible form at the summary judgment stage, though at trial
it must be submitted in admissible form.” McMillian v. Johnson, 88 F.3d 1573,
1584 (11th Cir. 1996). Thus, “although the substance or content of the evidence
submitted to support or dispute a fact on summary judgment must be
admissible, the material may be presented in a form that would not, in itself, be
admissible at trial.” National Union Fire Ins. Co. of Pittsburgh v. All American
Freight, Inc., 2016 WL 633710, *6 (S.D. Fla. 2016) (unauthenticated documents
can be considered at summary judgment because they could be reduced to an
admissible form at trial.).
   There is no indication that the documents, Empire’s source materials (ECF
No. 47-1) and the exhibits to Martin Hill’s affidavit, are incapable of
authentication and admission at trial. Accordingly, the Court declines to strike
them and will consider them for the purposes of summary judgment.
      B. Substantial completion

      Empire argues that because General Property completed only 19.26% of
the project, General Property did not substantially complete the contract and “is
not entitled to enforce its contract rights and recover damages.” (ECF No. 48 at
12-13.)
      Construction contracts are generally subject to the doctrine of substantial
performance. Substantial performance is “performance of a contract which,
while not full performance, is so nearly equivalent to what was bargained for that
it would be unreasonable to deny the promise the full contract price.” Ocean
Ridge Dev. Corp. v. Quality Plastering, Inc., 247 So. 2d 72, 75 (Fla. 4th DCA 1971).
In other words, a subcontractor who substantially performs its obligations under
the contract is entitled to the full price of the contract minus the remainder of
the cost incurred by the owner to complete the contract.
      Empire’s reliance on this doctrine is misplaced. General Property does not
claim that it is entitled to the total amount of the sub-subcontract, either
$5,506,302 if the unsigned document controls as General Property claims or
$5,700,000 if the proposal controls as Empire claims. (ECF Nos. 42-2, 52-5.)
General Property cannot be precluded from claiming damages for breach of
contract by the substantial completion doctrine. See Puya v. Superior Pools, Spas
& Waterfalls, Inc., 902 So. 2d 973, 976 (Fla. 4th DCA 2005) (“The measure of
damages for breach of a partially performed construction contract is…the
contractor’s lost profit together with the reasonable cost of labor and materials
incurred in good faith in the course of partial performance of the contract.”).
      C. Wrongful termination

      Empire contends that it issued written notice of General Property’s
repeated material breaches of their agreement and thus properly terminated
General Property. Empire alleges, without citing to any specific document, that
“Empire served numerous notices to GPC of problems with its work and GPC
never…corrected it.” (ECF No. 48 at 14.) Both the proposal and the unsigned
sub-subcontract contain the same termination requirements:
      11.3. TERMINATION BY SUBCONTRACTOR If Subsubcontractor fails to
      commence and satisfactorily continue correction of a default within three
      (3) business Days after written notification issued under section 11.1, then
      Subcontractor may, in lieu of or in addition to section 11.1, issue a second
      written notification, to Subsubcontractor. Such notice shall state that if
      Subsubcontractor fails to commence and continue correction of a default
      within seven (7) Days of the written notification, the Agreement will be
      deemed terminated. A written notice of termination shall be issued by
      Subcontractor to Subsubcontractor at the time Subsubcontractor is
      terminated.
ECF No. 42-2 at 17, 1-5 at 6. If Empire complied with the above termination
provision, then General Property is liable for costs incurred by Empire in
performing General Property’s work minus the amount due to General Property.
ECF No. 42-2 at 17, 1-5 at 6.
      Between December 2017 and February 2018, Empire sent numerous
emails to General Property regarding the project. (ECF No. 42-6.) Most of the
emails merely instruct General Property on open items that need to be
completed. On February 15, 2018, an Empire employee emailed two pictures of
the shower walls, and stated “[t]his is not proper coverage for installation and
warranty.” (Id. at 10.) An email sent on February 19, 2018 states that “General
Properties needs to provide me with a plan, tomorrow, otherwise Empire will have
to take action to prevent [the general contractor] from taking it out of our hands.”
(Id. at 12.)
        Whether these emails constitute sufficient notice to comply with the
contract’s termination provision is, at minimum, an issue of fact that the Court
cannot determine at this stage. Notably, the email does not say that if General
Property “fails to commence and continue correction of a default within seven (7)
Days of the written notification, the Agreement will be deemed terminated” as
required by the contract. And, in any event, the record demonstrates an issue of
material fact whether General Property failed to “commence and continue
correction of a default” within the time limits proscribed by the contract.
Accordingly, the Court denies the motion (ECF No. 48.)


      Done and ordered at Miami, Florida on September 4, 2019.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
